UNITED STATES                                 NMCCA NO. 201800082
            Appellee
                                                The Court En Banc
       v.

Stephen A. BEGANI                                    ORDER
Chief Petty Officer (E-7)
U. S. Navy, Retired                         Granting Reconsideration
                   Appellant


    Upon consideration of Appellee’s Motion for Reconsideration and Sugges-
tion for En Banc Consideration, filed on 4 September 2019, it is, by the Court,
this 1st day of October 2019,
   ORDERED:
   1. That the Motion is GRANTED. The Court En Banc will consider the
case.
   2. That the Court’s 31 July 2019 decision is hereby WITHDRAWN.
   3. That no briefs or arguments will be accepted unless required by further
order of the Court.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court

Copy to:
NMCCA (51)
45 (LT Rosinski)
46 (LT Ceder, LT Rios)
02